DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/23/22 has been entered. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means for adjusting a tilt of an optical member of the means for scanning” in claim 8 (line 11). Lines 12-21 recite sufficient structure, materials, or acts to entirely perform the recited function.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a pattern” on line 3, and then again recites “a pattern” on line 7. This makes the claim unclear since it is unclear whether the “pattern” on line 7 refers back to the pattern on line 3. For the purpose of examination, it will be interpreted that the pattern on line 7 is “a second pattern.”

Claims 7-8 are indefinite for substantially the same reasons as claim 1.

Claims 9-20 are indefinite for depending from one of claims 1 and 7-8.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 13, 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinohara et al. (US 5963240 A, hereinafter Shinohara) in view of Abe (JP 2010181572 A).
As to claim 1, Shinohara teaches an image forming apparatus, comprising: 
a light beam scanner 3 (fig. 1) configured to scan an image bearer 2BK by a light beam according to data on a pattern 79 (fig. 27) for image positional deviation correction (col. 17 lines 38-46 and col. 18 lines 19-27); 
a developing device 4BK configured to develop a latent image of the pattern for positional deviation correction (col. 14 lines 13-18), the pattern for positional deviation correction being formed on the image bearer 2BK by scanning performed by the light beam scanner 3; 
a transfer belt 9; 
a sensor 73a, 73b configured to read the pattern for image positional deviation correction to obtain an amount of image positional deviation (col. 14 lines 17-22  and col. 17 lines 38-46); 
a skew correction device 34, 36X, 46, 50 configured to adjust a tilt of an optical member 19BK of the light beam scanner 3 according to a skew amount to correct a skew and perform the image positional deviation correction according to the amount of image positional deviation (as taught by col. 17 line 38 through col. 18 line 18), the skew correction device including,
[AltContent: textbox (36X)][AltContent: arrow][AltContent: rect][AltContent: textbox (RS)][AltContent: arrow]
    PNG
    media_image1.png
    754
    874
    media_image1.png
    Greyscale

a stepping motor 36X (fig. 13 above),
a rotation shaft RS (fig. 13 above) extending from the stepping motor in a first direction (horizontal direction in fig. 13) perpendicular to the stepping motor, and
an adjuster 34, 46 attached to the optical member and an outside of the rotation shaft of the stepping motor (as shown in fig. 13), the adjuster configured to the change of the tilt of the optical member 19 (as taught in col. 16 lines 50-58, the stepping motor can be controlled to selectively rotate in a forward or reverse direction, and either of these directions can be considered the claimed normal rotation; col. 14 lines 23-28 teach that skew results from an error in parallelism between the mirror 19BK and image bearer 2BK; therefore, the correction of the positioning of the mirror 19BK by rotating the cam 34 that is positioned on the end of the mirror, as described in col. 17 lines 38-46 and col. 17 line 58 to col. 18 line 8, is a change in the tilt of the mirror) by moving a center of the adjuster towards or away from the stepping motor in the first direction (the adjuster 34, 46 moves toward or away from the stepping motor in the first direction as the eccentric cam portion 34 rotates, causing the relative distance between the center of the adjuster 34, 46 and stepping motor 36X to change; specifically, since the cam portion 34 is eccentric with respect to the gear 46, the adjuster has a geometric center that is offset with respect to the rotational axis of the adjuster; this causes the distance between the stepping motor and the center of the adjuster to change as the adjuster rotates), the movement caused by a rotation of the stepping motor (col. 8 lines 20-23); and 
circuitry (i.e. the overall control structure of the apparatus including CPU 113 – fig. 42-43A) configured to drive the skew correction device (as taught in col. 19 lines 30-61, which teaches that the CPU 113 executes control to rotate the cam 34, which changes the tilt angle of mirror 19BK; the Examiner notes that col. 17 lines 38-46 teaches that Shinohara’s method of skew correction is applicable to all the colors of the image forming aparatus) before the image positional deviation correction (e.g. the circuitry can execute control to drive the skew correction device for a past deviation correction on a previous day before a current positional deviation correction is performed).
Shinohara does not teach that the transfer belt is configured to transfer a pattern (see the 112b rejection of this claim above for the examiner’s interpretation, wherein “a pattern” recited here is considered “a second pattern”) formed on the image bearer to a medium.
Abe teaches an image forming apparatus comprising a transfer belt 114 (fig. 1) that is an intermediate transfer belt, wherein a correction pattern 117 (fig. 2) is formed on the transfer belt 114 (it is also noted that sensors 115a-c detect the pattern directly from the transfer belt).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Shinohara to use an intermediate transfer belt and to print the correction pattern on the intermediate transfer belt as taught by Abe, since such modifications would be a simple substitution of one method of transferring an image to a sheet and of using a correction pattern for another for the predictable result that sheets are still successfully printed and deviations are still successfully corrected.
Shinohara as modified teaches that the transfer belt 114 (Abe) is configured to transfer a pattern formed on the image bearer to a medium (the transfer belt is an intermediate transfer belt and carries the correction pattern; additionally, the image forming apparatus is capable of being used such that a second pattern is transferred from the image bearer to the transfer belt to a sheet). 

As to claim 2, Shinohara teaches wherein the adjuster 36X, 46 is attached to the outside of a rotation shaft RS of the stepping motor (see fig. 12 – note that the motor 36X in fig. 12 is obscured by a bracket 48) so as to have a backlash BL (fig. 36X), and wherein the circuitry is configured to cause the stepping motor to rotate by a given amount (the “given” amount is the lesser of a rotation amount for skew correction and a reverse rotation amount for backlash removal, the backlash removal being described in fig. 37 and step 32; the reason for interpreting the claimed given amount in this manner will become apparent in the rejections of claims 3 and 4 below).
It is noted that col. 17 lines 27-33 of Shinohara teaches that the “3rd Embodiment,” on which the Examiner relies, is applied to the image forming apparatus shown in fig. 1 and is “operated in the previously described manner.” As best understood by the Examiner, this means that the 3rd Embodiment applies to the “1st Embodiment” (col. 7 line 65) and “2nd Embodiment” (col. 13 line 52), both of which are discussed prior to the 3rd embodiment, wherein the 2nd embodiment contains backlash BL and control for removing the backlash BL (col. 16 lines 50-58; it is noted that in the 1st embodiment, backlash is completely avoided by using a spring 52 – see col. 8 lines 49-60). 
If Applicant argues that the 3rd embodiment of Shinohara has the coil spring 52 of the 1st embodiment of Shinohara such that there is never any backlash BL, then it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of the modified Shinohara to remove backlash using the control for removing backlash as taught by the 2nd embodiment of Shinohara, instead of by using the spring 52 of the 1st embodiment of Shinohara, since such a modification would be a simple substitution of one method of eliminating backlash for another for the predictable result that the control still successfully “follows the ideal value of movement faithfully and reduces dislocation” (Shinohara, col. 17 lines 20-26).

As to claim 3, Shinohara teaches wherein the circuitry is configured to cause the stepping motor 36X to rotate normally by the given amount (according to the amount of skew that is to be corrected; alternatively, if the amount of reverse rotation for backlash removal is less than or equal to the rotation amount for skew correction, then the reverse rotation amount is considered the claimed given amount, and the circuitry causes the stepping motor to rotate normally by an amount that includes the given amount).

As to claim 4, Shinohara teaches wherein the circuitry is configured to cause the stepping motor 36X to rotate reversely by the given amount (for backlash removal - see fig. 37, step 32; alternatively, if the amount of rotation for skew correction is less than the reverse rotation for backlash removal, then the rotation amount for skew correction is considered the claimed given amount, and the circuitry causes the stepping motor to rotate reversely by an amount that includes the given amount).

As to claim 5, Shinohara teaches wherein the circuitry is configured to cause the stepping motor 36X to rotate in a same direction (i.e. a rotation direction of the motor 36X in which the mirror 19BK is pushed away from the stepping motor 36X; as taught in fig. 37 and col. 16 lines 50-58, the circuitry can rotate the motor 36X selectively in either a forward or reverse direction) with a rotation direction (i.e. a rotation direction of the motor 36X in which the mirror 19BK is pushed away from the stepping motor 36X) at an end of operation (e.g. a skew correction operation in which the mirror 19BK is pushed away from the motor 36X by the cam 34) performed before a correction (e.g. a correction performed during a later use of the image forming apparatus).

As to claim 6, Shinohara teaches wherein the direction to which the adjuster pushes the optical member (as discussed in the rejection of claim 5 above) depends upon the rotation direction (because the adjuster pushes with a cam member 34).

Claim 7 is rejected similarly to claim 1 because the apparatus of Shinohara as modified can be used to perform the method of claim 7. Specifically, Shinohara as modified teaches a method of correcting image positional deviation, comprising scanning an image bearer 2BK (Shinohara) by a light beam (using light beam scanner 3) according to data on a pattern 79 (Shinohara) for image positional deviation correction;  
developing a latent image of the pattern (with developing device 4BK of Shinohara) for positional deviation correction, the pattern for positional deviation correction being formed on the image bearer 2BK (Shinohara) by the scanning;
reading the pattern (via sensors 73a-b of Shinohara) for image positional deviation correction to obtain an amount of image positional deviation (in Shinohara, see col. 14 lines 17-22 and col. 17 lines 38-46); 
adjusting a tilt of an optical member 19BK (Shinohara) of a light beam scanner 3 (Shinohara) according to a skew amount to correct a skew (as taught in col. 19 lines 30-61 of Shinohara, which teaches that the CPU 113 executes control to rotate the cam 34, which changes the tilt angle of mirror 19BK; the Examiner notes that col. 17 lines 38-46 teaches that Shinohara’s method of skew correction is applicable to all the colors of the image forming apparatus) via a skew correction device, the skew correction device including,
a stepping motor 36X (Shinohara),
a rotation shaft RS (fig. 13 of Shinohara above) extending from the stepping motor in a first direction (horizontal in fig. 13 of Shinohara) perpendicular to the stepping motor, and
an adjuster 34, 46 (Shinohara) attached to the optical member and an outside of the rotation shaft of the stepping motor (as shown in fig. 13, Shinohara), the adjuster configured to change the tilt of the optical member (as taught in col. 16 lines 50-58 of Shinohara, the stepping motor can be controlled to selectively rotate in a forward or reverse direction, and either of these directions can be considered the claimed normal rotation; in Shinohara, col. 14 lines 23-28 teach that skew results from an error in parallelism between the mirror 19BK and image bearer 2BK; therefore, in Shinohara, the correction of the positioning of the mirror 19BK of by rotating the cam 34 of that is positioned on the end of the mirror, as described in col. 17 lines 38-46 and col. 17 line 58 to col. 18 line 8, is a change in the tilt of the mirror) by moving a center of the adjuster towards or away from the stepping motor in the first direction (in Shinohara, the adjuster 34, 46 moves toward or away from the stepping motor in the first direction as the eccentric cam portion 34 rotates, causing the relative distance between the adjuster 34, 46 and stepping motor 36X to change; specifically, since the cam portion 34 is eccentric with respect to the gear 46, the adjuster has a geometric center that is offset with respect to the rotational axis of the adjuster; this causes the distance between the stepping motor and the center of the adjuster to change as the adjuster rotates), the movement caused by a rotation of the stepping motor (col. 8 lines 20-23, Shinohara); and 
performing the image positional deviation correction according to the amount of image positional deviation after the tilt of the optical member is changed (e.g. during a previous correction).

Claim 8 is rejected similarly to claim 1 because the apparatus of Shinohara as modified contains all the structure of claim 8. Specifically, Shinohara as modified teaches an image forming apparatus, comprising means 3 (Shinohara) for scanning an image bearer 2BK (Shinohara) by a light beam according to data on a pattern 79 (fig. 27 of Shinohara) for image positional deviation correction; 
means 4BK (Shinohara) for developing a latent image of the pattern for positional deviation correction, the pattern for positional deviation correction being formed on the image bearer 2BK (Shinohara) by the means for scanning; 
means 114 (Abe) for transferring a pattern (see the 112b rejection of this claim above for the examiner’s interpretation) formed on the image bearer to a medium (the means 114 of Abe for transferring the pattern is an intermediate transfer belt; additionally, the intermediate transfer belt 114 of Abe is capable of being used to transfer a second pattern to a sheet); 
means 73a-b (Shinohara) for reading the pattern for image positional deviation correction to obtain an amount of image positional deviation (in Shinohara, see col. 14 lines 17-22 and col. 17 lines 38-46); 
means 34, 36X, 46, 50 (Shinohara) for adjusting a tilt of an optical member 19BK (Shinohara) of the means for scanning according to a skew amount to correct a skew and performing the image positional deviation correction according to the amount of image positional deviation (in Shinohara, col. 19 lines 30-61, teaches that the CPU 113 executes control to rotate the cam 34, which changes the tilt angle of mirror 19BK according to detected skew), the means for adjusting including,
a stepping motor 36X (Shinohara),
a rotation shaft RS (fig. 13 of Shinohara above) extending from the stepping motor in a first direction (horizontal in fig. 13 of Shinohara) perpendicular to the stepping motor, and
an adjuster 34, 46 (Shinohara) attached to the optical member and an outside of the rotation shaft of the stepping motor (as shown in fig. 13 of Shinohara), the adjuster configured to change the tilt of the optical member (in Shinohara, as taught in col. 16 lines 50-58, the stepping motor can be controlled to selectively rotate in a forward or reverse direction, and either of these directions can be considered the claimed normal rotation; in Shinohara, col. 14 lines 23-28 teach that skew results from an error in parallelism between the mirror 19BK and image bearer 2BK; therefore, in Shinohara, the correction of the positioning of the mirror 19BK by rotating the cam 34 that is positioned on the end of the mirror, as described in col. 17 lines 38-46 and col. 17 line 58 to col. 18 line 8, is a change in the tilt of the mirror) by moving a center of the adjuster towards or away from the stepping motor in the first direction (in Shinohara, the adjuster 34, 46 moves toward or away from the stepping motor in the first direction as the eccentric cam portion 34 rotates, causing the relative distance between the adjuster 34, 46 and stepping motor 36X to change; specifically, since the cam portion 34 is eccentric with respect to the gear 46, the adjuster has a geometric center that is offset with respect to the rotational axis of the adjuster; this causes the distance between the stepping motor and the center of the adjuster to change as the adjuster rotates), the movement caused by a rotation of the stepping motor (col. 8 lines 20-23 in Shinohara); and 
means (being the overall control structure of the apparatus, including the portion thereof that controls the motor 36X of Shinohara) for driving the means for adjusting before the image positional deviation correction (i.e. the motor 36X can be driven for adjusting during a previous deviation correction occurring before a present deviation correction).

As to claims 9 and 15, Shinohara teaches wherein the optical member 19 is attached to the adjuster 34, 46 at a first end of the optical member (see fig. 11), and a second end of the optical member, opposite from the first end, is fixed in position (i.e. when no skew correction is being performed).  5Atty. Dkt. No. 6150-001716-US U.S. Application No. 17/197,219 a second end of the optical member, opposite from the first end, is fixed in position.  

As to claims 13 and 19, Shinohara teaches wherein the circuitry is configured to determine the amount of image positional deviation in a second direction corresponding to a belt-moving direction of the image bearer (col. 22 line 37 – col. 23 line 26).  

Claims 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinohara in view of Abe as applied to one of claims 1 and 7 above and further in view of the Non-Patent Literature “Stepper Motor Calculations – CNC.xyz Wiki” (hereinafter “Stepper Motor Calculations”).
As to claims 10 and 16, Shinohara teaches wherein a full rotation of the stepping motor 36X includes steps (since it is a stepping motor).
Shinohara does not teach wherein the full rotation includes four steps.
Stepper Motor Calculations teaches wherein typical stepper motors include 200 steps per revolution (200 steps includes four steps).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Shinohara as modified such that the stepper motors have 200 steps per revolution, as taught by Stepper Motor Calculations, so that the stepper motors advantageously have at least a typical amount of fineness in terms of rotation control.
Shinohara as modified teaches wherein a full rotation of the stepping motor includes four steps (because the 200 steps of Stepper Motor Calculations includes four steps).

Claims 11-12 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinohara in view of Abe as applied to one of claims 1 and 7 above and further in view of Isobe et al. (US 20080253786 A1, hereinafter Isobe).
As to claims 11 and 17, Shinohara teaches wherein the pattern for positional deviation correction includes at least one horizontal line with respect to a scanning direction (see fig. 27).
Shinohara as modified does not teach wherein the pattern for positional deviation correction includes at least one diagonal line with respect to the scanning direction.  
Isobe teaches an image forming apparatus using a pattern for positional deviation correction that includes at least one horizontal line with respect to a scanning direction and includes at least one diagonal line with respect to the scanning direction (fig. 5; ¶106-115 teaches that misregistration in the main scanning direction and sub-scanning direction, as well as skew, are corrected using the pattern; it is noted that ¶105 teaches that the color black is used as a reference for the correction of the other colors).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Shinohara as modified to correct color misalignment using a pattern having horizontal and diagonal lines as taught by Isobe since such a modification would be a simple substitution of one method of using a pattern for color alignment for another for the predictable result that the colors are still successfully aligned.

As to claims 12 and 18, Shinohara as modified teaches the limitations of the claim except wherein the circuitry is configured to determine the amount of image positional deviation in a second direction perpendicular to a belt-moving direction of the image bearer (Shinohara teaches the correction of skew and misregistration in the sub-scanning direction, but not correction of skew in the main-scanning direction which is a second direction perpendicular to the belt moving direction).
Isobe teaches an image forming apparatus using a pattern for positional deviation correction that includes correction in the main scanning direction, the sub-scanning direction and skew correction (fig. 5 teaches the pattern used for correction; ¶106-115 teaches that misregistration in the main scanning direction and sub-scanning direction, as well as skew, are corrected using the pattern; it is noted that ¶105 teaches that the color black is used as a reference for the correction of the other colors).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Shinohara as modified to correct color misalignment in the main scanning direction, the sub-scanning direction and to correct skew using a pattern having horizontal and diagonal lines as taught by Isobe since such a modification would improve the appearance of printed images.

Claims 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinohara in view of Abe as applied to one of claims 13 and 19 above and further in view of Tosaka et al. (US 2015036X2881 A1, hereinafter Tosaka).
As to claims 14 and 20, Shinohara teaches wherein the pattern for positional deviation correction (fig. 27) includes first and second patterns corresponding to a first color (black; col. 14 lines 23-40 teach that there are plural patterns for each color) and third and fourth patterns corresponding to a second color (col. 14 lines 23-40 teach that there are plural patterns for each color).
Shinohara as modified does not explicitly teach that 6Atty. Dkt. No. 6150-001716-US U.S. Application No. 17/197,219 the circuitry is configured to determine the skew amount based on a difference between a time from the first pattern to the third pattern and a time from the second pattern to the fourth pattern.  the circuitry is configured to determine the skew amount based on a difference between a time from the first pattern to the third pattern and a time from the second pattern to the fourth pattern (for the purpose of skew determination, Shinohara does not explicitly teach that one color is used as a reference for skew measurement for the other colors).  
Tosaka teaches an image forming apparatus wherein correction patterns for at least skew correction are used (figs. 5-6), the pattern including first I1K and second patterns I2K corresponding to a first color (black) and third I1M and fourth I2M patterns corresponding to a second color (magenta), and 
circuitry (part of the overall control structure for determining skew of the colors relative to black, as detailed next) configured to determine the skew amount based on a difference between a time from the first pattern to the third pattern and a time from the second pattern to the fourth pattern (¶65 teaches that black is the reference for correcting the other colors; ¶66 teaches that sensors 150a-c detect the patterns at a certain sampling time interval; ¶69-70 teach that the registration deviations between black and the other colors along the sub-scanning direction is determined at sensors 150a, 150c, and that skew is determined from the differences in measurements along the sub-scanning direction taken at the sensors 150a, 150c, meaning that the circuitry determines the skew amount based on a difference between a time from the first pattern to the third pattern and a time from the second pattern to the fourth pattern).
Response to Arguments
Applicant's arguments filed 6/23/22 have been fully considered but they are not persuasive. 
Regarding the 112b rejection, Applicant argues on pgs. 9-10 that the phrase “a pattern” on lines 3 and 7 of claim 1 refer to two different patterns because line 7 states that the pattern is formed on the image bearer. 
Applicant’s argument is unpersuasive. Lines 5-6 recite that the pattern for positional deviation correction is formed on the image bearer. Additionally, the only disclosed pattern is for positional deviation correction (see fig. 13). Therefore, in light of the specification, it is appropriate to interpret both recited patterns as the same pattern. The Examiner suggests changing “a pattern” on line 7 to “the pattern” to overcome the 112b rejection. 

Applicant argues on pg. 12 that the Office does not provide support for the assertion that “the relative distance between the adjuster 34, 46 and stepping motor 36X [changes].” 
Applicant’s argument is unpersuasive. As admitted by Applicant in the paragraph bridging pgs. 11-12, the Office Action states that the adjuster 34, 46 moves toward or away from the stepping motor in the first direction as the eccentric cam portion rotates, causing the relative distance between the adjuster 34, 46 and the stepping motor 36X to change. This provides a sufficiently clear explanation of how the claimed distance changes. As the cam rotates, its eccentric rotation causes the distance between the circumferential surface of the cam to change with respect to the motor. Additionally, the distance between the motor and the adjuster is defined by the distance between the motor and the eccentric cam portion 34 as clearly illustrated in fig. 13 of Shinohara. 

Applicant argues on pg. 12 that Shinohara fails to teach moving a center of the adjuster towards of away from the stepping motor in the first direction.
Applicant’s argument is unpersuasive. Since the cam portion 34 is eccentric with respect to the gear 46, the adjuster 34, 46 has a geometric center that is offset with respect to the rotational axis of the adjuster. This causes the distance between the stepping motor and the center of the adjuster to change as the adjuster rotates.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN C PARCO JR whose telephone number is (571)270-1968. The examiner can normally be reached Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.P./           Examiner, Art Unit 2853               

/JILL E CULLER/           Primary Examiner, Art Unit 2853